DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 8-10, 12, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SANKAR (US 2020/0274404A1, hereinafter SANKAR).
As per claims 1 and 10, SANKAR discloses a wireless power transmitter, comprising:
a charging table (See Figs.7A-7B, and Par.50 disclose a table used as a charging surface);
a plurality of movable transmitter coils incorporated into the charging table (See Fig.4, Item#11 and Pars.44-45, disclose a transmitting coil mounted threaded rods 23A and 23B and guide rod 26 to move the coil 11 along the x-axis and the y-axis, Pars.18 and 51, disclose a plurality of wireless transmitter each controlled by the controller based on input from the sensors to adjust their position to charge a plurality of power receiving devices); and
a control circuit coupled to sensors in the charging table and to the plurality of movable coils, the control circuit being configured to detect a device placed on the charging table, determine a position of the device, move at least one of the plurality of movable transmitter coils to engage the device (See Fig.3C and Pars.15, discloses a controller “CCU”  which connects with location sense mechanism “LSM1, LSM2” which detect the presence and location of the portable electronic device and forward the signals to the controller. The sensors are also coupled to the WPT which receives its instruction from the controller “CCU” based on the sensed results of the “LSM” sensors), communicate with the device to determine device characteristics (See Fig.1 discloses a charger communication network 105 and a receiver communication network 112, Par.36, discloses that messages are exchanged between the charger and the receiver to set the charger voltage to one that is suitable for the load and to increase, decrease or stop the power from the charger to the receiver based on the requirements and dynamic needs of the load), further configure the plurality of movable coils to engage with the device (See Fig.5, Step:” transport WPT to XY location of device” and “start wireless power transfer”), and
engage the device according to the device characteristics (See Par.36, discloses that the amount of power provided to the receiver are based on the requirements i.e. characteristics of the load).

As per claim 3, SANKAR discloses the wireless power transmitter according to claim 1 as discussed above, the wireless power transmitter according to claim 1, wherein the device is a receiver device, and wherein the control circuit engages the device by providing wireless power to the receiver device. (See Fig.5, Step:” transport WPT to XY location of device” and “start wireless power transfer”).

As per claim 4, SANKAR discloses the wireless power transmitter of claim 1 as discussed above, further including a coil positioner coupled to the plurality of movable transmitter coils (See Fig.4, and Pars.44-45, disclose a transmitting coil mounted threaded rods 23A and 23B and guide rod 26 to move the coil 11 along the x-axis and the y-axis), the coil positioner receiving signals from the control circuit that determine positions of each of the plurality of movable transmitter coils (See Fig.3C and Pars.15, discloses a controller “CCU”  which connects with location sense mechanism “LSM1, LSM2” which detect the presence and location of the portable electronic device and forward the signals to the controller. The sensors are also coupled to the WPT which receives its instruction from the controller “CCU” based on the sensed results of the “LSM” sensors).

As per claim 6, SANKAR discloses the wireless power transmitter of claim 4 as discussed above, wherein the control circuit includes a controller coupled to provide signals to the coil positioner; a power source coupled to the coil positioner and configured to provide or receive power from the plurality of movable transmitter coils according to signals from the controller; and a sensor block configured to receive signals from the plurality of movable transmitter coils and the charging table, the sensor block providing detection signals to the controller (See Fig.3C and Pars.15, discloses a controller “CCU”  which connects with location sense mechanism “LSM1, LSM2” which detect the presence and location of the portable electronic device and forward the signals to the controller. The sensors are also coupled to the WPT which receives its instruction from the controller “CCU” based on the sensed results of the “LSM” sensors. Also see Fig.5, Step:” transport WPT to XY location of device” and “start wireless power transfer”. The limitations use “OR” therefore the examiner is only required to show that the structure performs one of the two functions of transmitting or receiving power).

As per claim 8, SANKAR discloses the wireless power transmitter of 6 as discussed above, wherein the controller includes a processor that executes instructions stored in a memory to provide the signals to the coil positioner (See Fig.3C, Item”CCU” discloses a controller which includes a memory to store instructions, also Par.42, discloses a memory).

As per claims 9 and 19, SANKAR disclose the wireless power transmitter of claims 1 and 10 as discussed above, wherein each of the plurality of movable transmit coils includes a transmit coil mounted on a translation stage configured to controllably move the transmit coil according to signals to configure the plurality of movable coils (See, Fig.4, discloses a coil 11 mounted on a movable base which is moved via threaded rods 23A and 23B and guide rod 26. Pars.18 and 51, disclose a plurality of wireless transmitter each controlled by the controller based on input from the sensors to adjust their position to charge a plurality of power receiving devices, both coils are arranged as coil 11 in Fig.4, both mounted on a movable base).

As per claim 12, SANKAR discloses the method of claim 10 as discussed above, wherein the device characteristics indicate that the device is a power receiver (See Par.36, discloses the charger and the device exchange messages for identification and to check the charging requirements for the electronic device), and engaging the device includes transmitting wireless power according to the device characteristics; and determining changes in the device characteristics (See Par.36, discloses the charger and the charge receiving device such that the charger stops, maintains, increases or decreases the amount of wireless power transmitted based on requirement and dynamic load needs).

As per claim 15, SANKAR discloses the method of claim 10 as discussed above, wherein detecting the device includes receiving signals from the charging table that indicate presence of the device (See Par.16 and 36, disclose the charges wakes up the receiver then exchange messages which indicate that the charger has detected the presence of the device and waiting for messages from the receiver in which it provides its charging requirements).

As per claim 16, SANKAR discloses the method of claim 15, wherein the signals include signals from one or more of the plurality of movable transmit coils (See Par.16, discloses that once a device is detected, the transmission coils provide enough power to wake up the device).

As per claim 17, SANKAR discloses the method of claim 15 as discussed above, wherein the signals include signals associated with the charging table (See Par.36, discloses identification messages are exchanged between the charger embedded in the table and the receiving device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 7, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANKAR in view of ROFE et al. (US 2013/0049482, hereinafter ROFE).
As per claims 5 and 13, SANKAR discloses the wireless power transmitter of claims 1 and 10 as discussed above, however SANKAR does not disclose further including one or more fixed coils.
ROFE discloses a table comprising one or more fixed coils (See 1c-1e, disclose a fixed charging coil 220 placed on the lower side of the table).
SANKAR and ROFE are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SANKAR with that of ROFE by adding one or more fixed coils for the benefit of increasing the number devices that can be charged by allowing the user to place their device on a marked spot which provides wireless charging without the need for waiting for automatic alignment.

As per claim 7, SANKAR and ROFE disclose the wireless power transmitter of claim 5 as discussed above, further including one or more fixed coils coupled through a fixed coil block to the power source, the controller, and the sensor block (See SANKAR, Fig.3C and Pars.15, discloses a controller “CCU”  which connects with location sense mechanism “LSM1, LSM2” which detect the presence and location of the portable electronic device and forward the signals to the controller. The sensors are also coupled to the WPT which receives its instruction from the controller “CCU” based on the sensed results of the “LSM” sensors. Also see ROFE, Par.57, discloses sensors are used to detect the presence of a receiving unit to activate the charging device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SANKAR and ROFE as applied to claim 5 with that of ROFE such that the fixed coil is coupled to the power source and sensor block for the benefit of preserving power by activating the fixed coil when a power receiver is detected.

As per claim 18, SANKAR discloses the method of claim 15 as discussed above, however SANKAR does not disclose wherein the signals include signals associated with fixed coils in the charging table.
ROFE discloses a table comprising one or more fixed coils (See 1c-1e, disclose a fixed charging coil 220 placed on the lower side of the table).
SANKAR and ROFE are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SANKAR with that of ROFE by adding one or more fixed coils for the benefit of increasing the number devices that can be charged by allowing the user to place their device on a marked spot which provides wireless charging without the need for waiting for automatic alignment and following the teachings of SANKAR it would have been obvious that the fixed coils just like the movable coils will exchange identifying information with the receiving device for the benefit of ensuring proper power output corresponding to the load requirements (See SANKAR, Par.36).

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANKAR in view of VAN DER LEE (US 2013/0026981A1, hereinafter VAN).
As per claims 2 and 11, SANKAR discloses the wireless power transmitter according to claims 1 and 10 as discussed above, however SANKAR does not disclose wherein the device is a power supply, and wherein the control circuit engages the device by receiving power from the device. 
VAN discloses a dual mode wireless power where the device is a power supply, and wherein the control circuit engages the device by receiving power from the device (See Fig.3, Item#144 discloses a wireless power transceiver, also see Fig.5, Step#404+406, discloses that when the device is determined to be a power transmitter, the transceiver is arranged in reception mode to receive power from the transmitting device. Charging is done based on battery requirements, Par.78).
SANKAR and VAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SANKAR with that of VAN by replacing the transmitting coil with the wireless power transceiver for the benefit of allowing the charging table to receive and transmit power wirelessly using portable power source in the absence external commercial power.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANKAR in view of GUPTA et al. (US 10,270,298 B1, hereinafter GUPTA).
As per claim 14, SANKAR, discloses the method of claim 10 as discussed above, however SANKAR does not disclose wherein the device is a laptop and configuring the plurality of transmit coils includes moving at least two of the plurality of transmit coils to engage the laptop. 
GUPTA discloses a wireless charging system which detects the size of the receiving device and when it is determined that the device is a large device, the system activates more than a single coil to charge the device (See Fig.1, Items#106 and Col.8 lines 23-33, disclose enabling a number based on the coils charging ability so that devices are charged quickly, col.14, lines 40-63, disclose using two coils to charge an electronic device).
SANKAR and GUPTA are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SANKAR with that of GUPTA by using two coils to charge a large device such as a laptop for the benefit of ensuring quick charging of the laptop device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859                                                                                                                                                                                            
/EDWARD TSO/            Primary Examiner, Art Unit 2859